Citation Nr: 1503163	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  14-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1.  Entitlement to service connection for residuals of a cold weather injury to the hands and feet.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

3.  Entitlement to a total rating for compensation purposes based upon individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to June 1989.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is part and parcel of the higher initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, this issue has been added to the title page.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


REMAND

As noted above, the issue of entitlement to TDIU is part and parcel of the Veteran's increased rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU in the first instance, the issue must be remanded to the RO for such consideration.

In addition, the evidence of record demonstrates that the Veteran sought treatment at a number of different VA treatment centers.  The record reflects that not all treatment records from VA have been obtained.  Therefore, the RO must obtain all pertinent VA inpatient and outpatient treatment records as well as private treatment records, and associate them with the record.  38 C.F.R. § 3.159 (c)(2) (2014).

Accordingly, the case is remanded for the following actions:

1.  The RO must send the Veteran proper statutory and regulatory notice that advises him about what is necessary to substantiate a claim for TDIU, and assist him with that claim.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.  The evidence shows that the Veteran sought treatment at a number of VA Medical Centers in the Boston area during the appeal period that have not been obtained.  The RO must obtain all outstanding VA treatment records from the following VA Medical Centers in Massachusetts: Brockton Division, Jamaica Plain Division, Bedford Division.  The RO must also obtain all treatment records from the Community Based Outpatient Clinic located on Causeway Street in Boston.  Additionally, the RO must obtain all outstanding VA treatment records from the Providence, Rhode Island VA Medical Center, to include the Veteran's admission to an inpatient detox program in September 2011.  While the evidence of record indicates missing medical records from all of the above-referenced VA treatment centers at various times during the period on appeal, the file is specifically missing: (a) all medical treatment records from 2012; (b) mental health records from the Jamaica Plain VA Medical Center; (c) weekly psychiatric treatment records from the Community Based Outpatient Clinic on Causeway Street from approximately February 2014 to the present; and (d) any and all treatment records relating to the Veteran's claimed residuals of a cold weather injury to his hands and feet.

The RO must also attempt to obtain private medical records from T.B., a psychologist in Raynham, Massachusetts, whom the Veteran referenced in an October 2011 treatment note from the Brockton Division VAMC.

All attempts to secure this evidence must be documented in the electronic file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After completing the above actions, and once all medical records are associated with the Veteran's electronic file, the Veteran must be afforded the appropriate VA examination to determine whether any disorder from a cold weather injury to the hands and feet is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record in the form of electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed disorder from a cold weather injury to the hands and feet is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The Veteran must be afforded an appropriate VA examination to determine the effect of his service-connected disability on his ability to obtain and maintain employment consistent with his education and occupational experience.  The electronic records in VBMS and Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  

The examiner must comment upon the presence or absence, frequency, and severity of the Veteran's PTSD symptoms to include: affect; speech; panic attacks; ability to understand complex commands; short- and long-term memory; judgment; abstract thinking; motivation; mood; ability to establishing and maintaining effective work and social relationships; suicidal and/or homicidal ideations; obsessional rituals; ability to function independently, appropriately, or effectively; impulse control; neglect of personal appearance and hygiene; ability to adapt to stressful circumstances; delusions or hallucinations; general behavior; persistent danger of hurting self or others; ability to perform activities of daily living; and orientation.  The examiner must also enter a complete multi-axial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  

The examiner must then elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected PTSD precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the electronic file which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The medical reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures.

7.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

